Citation Nr: 0731867	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-31 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the Florida Hospital 
in Orlando, Florida from December 20, 2002 to December 24, 
2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to April 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 
decision of the Tampa VAMC of the Department of Veterans 
Affairs (VA).

The matter is REMANDED to the VAMC via the Veterans Health 
Administration (VHA).  The VAMC will notify the veteran if 
any action on his part is required. 


REMAND

The veteran's wife took him to the emergency room at the 
Florida Hospital in Orlando on December 20, 2002 after he had 
been experiencing nausea, vomiting, diarrhea, and blood in 
his stool for three days.  He was discharged on December 24, 
2002 with diagnoses of lower gastrointestinal bleeding, acute 
gastroenteritis, and hypokalemia.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Under 38 U.S.C.A. § 1728, VA is 
required to pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran for an 
adjudicated service-connected disability, for a non service-
connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical or treatment had been 
or would have been refused.  See also 38 C.F.R. § 17.120.  
All three of these statutory requirements must be met before 
payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

The veteran's service-connected schizophrenia has been rated 
100 percent since 1968; hence, it appears that he has a 
service-connected total disability that is permanent in 
nature and meets the second prong of the requirements listed 
in § 1728.  What he must still show to establish entitlement 
to the benefit sought is that treatment was for a medical 
emergency and that VA or other Federal facilities were not 
feasibly available, that an attempt to use such facilities 
would have been unreasonable, unwise, or impractical, or that 
VA treatment had been, or would have been, refused.  The VAMC 
has denied the claim essentially on the basis that treatment 
was non-emergent and that seeking treatment at a VA facility 
was feasible.  

An April 2003 VAMC finding notes that a VA facility was 
available from December 17th to 19th, when the veteran first 
began experiencing symptoms, and that he should have 
attempted to go there during that time.  However, in his 
claim the veteran indicates when he first started 
experiencing symptoms, two days prior to the emergency room 
admission at issue, he had gone to the Orlando VAMC, where 
Dr. K. prescribed him medication and told him that if his 
symptoms continued, he should seek emergency room treatment.  
The duplicate Combined Health Record does not contain VA 
treatment records from this time period.  As such records 
would likely contain information pertinent to determining 
whether the veteran's emergency room visit at Florida 
Hospital two days later was for a medical emergency, they 
must be secured.

Accordingly, the case is REMANDED for the following:

1.  The VAMC should obtain from the 
Orlando VAMC copies of all available 
records of treatment the veteran received 
at that facility in December 2002 (and 
particularly records of any treatment or 
evaluation he received for 
gastrointestinal complaints during the 
week prior to December 20, 2004).
2.  The VAMC should review these VA 
records, and then undertake any further 
development suggested by the records, to 
include arranging for a medical opinion 
and/or developing for information as to 
whether VA or other Federal facilities 
were feasibly available to provide 
treatment to the veteran from December 20 
through December 24, 2002. 

3.  The VAMC should then re-adjudicate the 
claim.  If it remains denied, the VAMC 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

